Opinion by
Henderson, J.,
This case arises out of the same state of facts considered in James Malloy v. Richard J. Steiner, in which an opinion has this day been handed down. The plaintiff is the father of James Malloy, and this action was brought to recover damages for the loss sustained by him because of the injuries to his son. We affirmed the judgment in that case on the ground that the evidence presented a triable action. Nothing in the present appeal leads us to a different conclusion.
The judgment is therefore affirmed.